Citation Nr: 1146269	
Decision Date: 12/19/11    Archive Date: 12/29/11

DOCKET NO.  08-24 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a pulmonary disorder, including pulmonary tuberculosis (TB) and chronic obstructive pulmonary disease (COPD), to include as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Wife and Daughter


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel

INTRODUCTION

The Veteran served on active duty from June 1967 to January 1969, to include service in Vietnam from November 1967 to January 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran had a hearing before the Board in June 2009 and the transcript is of record.  The law requires that the Veterans Law Judge (VLJ) who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2011).  In this case, the VLJ who presided over the June 2009 hearing no longer works for the Board.  The Veteran was informed of this fact in a May 2011 letter and was asked to elect whether he desired a new hearing before a current VLJ of the Board within 30 days of receipt of the letter.  The Veteran did not respond and, therefore, the Board presumes the Veteran does not desire an additional hearing.

The case was before the Board in October 2009, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim, to include affording him a VA examination. The requested development having been completed, the case is once again before the Board for appellate consideration of the issues on appeal. 


FINDING OF FACT

The Veteran's active TB and COPD were not diagnosed within one year of his military service and are not due to his military service.

CONCLUSION OF LAW

The Veteran's active TB and COPD were not incurred in or aggravated by any incident of service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1131, 1112, 1113, and 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, and 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice requirements were met in this case by a pre-adjudication letter sent to the Veteran in March 2007.  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The RO provided the Veteran an appropriate VA examination in March 2010.  The examination is adequate because it is based on a thorough examination, a description of the Veteran's pertinent medical history, a complete review of the claims folder and appropriate diagnostic tests.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  Further examination or opinion is not needed because, at a minimum, there is no persuasive and competent evidence that the claimed condition may be associated with the Veteran's military service.  This is discussed in more detail below.  

Thus, the Board finds that VA has satisfied the duty to assist the Veteran and may proceed to consider the merits of the claim.  

Service Connection

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may be shown by affirmative evidence showing inception or aggravation during service or through statutory presumptions.  Id.  When a disease is first diagnosed after service, service connection can still be granted for that condition if the evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be established for a current disability on the basis of a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1112, 1113 and 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Service connection for active tuberculosis may be established based on a legal "presumption" by showing that the condition manifested itself to a degree of 10 percent or more within one year from the date of separation from service. 38 C.F.R. §§ 3.307, 3.309(a).  

The Veteran and his wife testified in June 2009 that he received treatment for pulmonary TB within one year of discharge, in 1969.  The Veteran testified he was on medication for nine months and subsequently followed by the health department in Texas.  In contrast, the Veteran also testified that his TB was "untreated" until 1997 and his lung problems did not really start until 1986, decades after service.  

The Board previously remanded this claim, in part, to obtain 1969 medical records.  None were found.  In contrast, the medical evidence indicates the Veteran was hospitalized at the Houston VAMC in 1997, decades after service, at which time he related having a positive purified protein derivative (PPD) in 1969.  Other medical records indicate the Veteran reported having a positive PPD as early as the fourth grade (his mother was found to have active TB when the Veteran was 17), but chest x-rays were always normal.  The medical evidence does not indicate active TB or TB treatment until 1997, where treatment was stopped after a determination was made that it was a false positive test.  The Veteran was later readmitted the same year for pleural effusion.  

The medical evidence is inconclusive of when the Veteran's active TB specifically started, but the evidence does not support a finding of active TB within one year of separation from the military.  Thus, the Board concludes the legal presumption under 38 C.F.R. § 3.309(a) is not applicable here.  Again, although the Veteran claims he tested positive for purified protein derivative (PPD) within one year of separation from the military, the earliest medical evidence of active tuberculosis or any other respiratory disease was not until decades after service.  

A presumption also exists for veterans who, during active service served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975.  Specifically, those veterans will be presumed to have been exposed during such service to an herbicide agent (Agent Orange) unless there is affirmative evidence that the veteran was not exposed.  38 C.F.R. § 3.307(d)(iii).  The Veteran served in Vietnam during the relevant time frame and, therefore, is presumed to have been exposed to Agent Orange herbicides.

Diseases associated with exposure to Agent Orange include, among other things respiratory cancers (cancer of the lung, bronchis, larynx or trachea).  38 C.F.R. § 3.309(e).  No other respiratory diseases are noted on the presumptive list. 

Indeed, in July 2009, the National Academy of Sciences (NAS) issued "Veterans and Agent Orange: Update 2008" (Update 2008).  Based upon Update 2008 and prior NAS reports, the Secretary of VA determined that a presumption of service connection based on exposure to herbicides in the Republic of Vietnam is not warranted for several health outcomes, to include respiratory disorders (wheeze or asthma, chronic obstructive pulmonary disorder, and farmer's lung).  See National Academy of Sciences (NAS), Veterans and Agent Orange: Update 2008 (July 2009); see also 59 Fed. Reg. 341 (Jan. 4, 1994); 61 Fed. Reg. 41442 (Aug. 8, 1996); 64 Fed. Reg. 59232 (Nov. 2, 1999); 66 Fed. Reg. 2376 (Jan. 11, 2001); 67 Fed. Reg. 42600 (June 4, 2002); 68 Fed. Reg. 27630 (May 30, 2003); 72 Fed. Reg. 32395 (June 12, 2007); 75 Fed. Reg. 32540 (June 8, 2010).
 
The Veteran does not currently have a diagnosis of a respiratory cancer and, for reasons explained above this presumption is also not applicable.

In the absence of a presumption, in order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

The Veteran's service treatment records are silent as to any complaints, treatment or diagnoses of respiratory disease or symptoms.  The Veteran's June 1967 examination notes no found respiratory defect, but the Veteran at that time noted a history of living with someone who had tuberculosis (TB).  No respiratory disease, to include TB was found on entrance or within his January 1969 separation examination.  

A veteran who served during wartime service after December 31, 1946, is presumed to be in sound condition when examined, accepted and enrolled for service except as to defects, infirmities, or disorders noted at entrance into service or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. §§ 1111, 1137 (West 2002).  The presumption of soundness, however, attaches only where there has been an induction medical examination during which the disability about which the Veteran later complains was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).

In this case, although the Veteran conceded pre-service TB exposure on his June 1967 enlistment examination, no actual respiratory disease was found, to include active TB.  Accordingly, the Veteran is presumed to have entered service in sound condition.

Post service medical evidence indicates the Veteran was hospitalized at the Houston VAMC in 1997, at which time the Veteran related having a positive PPD in 1969.  He was found to have bilateral apical scarring; a sputum culture was positive but a smear was negative.  He was started on TB therapy, but apparently was sent home after a determination was made that it was a false positive test.  The Veteran was later readmitted in March 1997 for right pleural effusion.  At that time, the doctor again noted the Veteran's reported history of living with his mom who had active TB and receiving a positive PPD in 1969.  Chest x-rays at that time, however, were negative.  The hospitalization records also noted the Veteran had a 2 pack a day smoking habit for 30 years.  

The Veteran was hospitalized in January 2002 for pulmonary TB and recent records through 2010 indicate the Veteran also is diagnosed with severe COPD.  Medical records also note the Veteran's exposure to TB via his mother as early as fourth grade.  These records inconsistently indicate when the Veteran first received a positive PPD.  Some records note it was as early as fourth grade whereas other records indicate it was not until 1969.  In any case, no medical evidence indicates a positive chest x-ray or a specific diagnosis of active TB until decades after service.  

In support of his claim, the Veteran submitted private treatment records from his treating physician Dr. Jenkins.  In a July 2009 statement, Dr. Jenkins indicates he has been treating the Veteran since December 2008 for, among other things, COPD.  Dr. Jenkins' statement mainly focuses on the Veteran's current symptoms, but also states, "[the Veteran's] lung disease is assumed secondary to his exposure to Agent Orange and Tuberculosis when he was stationed in Vietnam in the U.S. military."  (Emphasis added).  

The Board does not find this opinion persuasive.  For one, it is not entirely clear what Dr. Jenkins means by an "assumed" connection between lung disease and Agent Orange/TB exposure.  

Certainly, as explained above, there is no legal assumption.  See 38 C.F.R. § 3.309(e).  With regard to Agent Orange, moreover, there is also no medical "assumption" that TB or COPD is associated with herbicide exposure.  As explained above, the NAS issues "Veterans and Agent Orange: Update 2008" (Update 2008) in July 2009 finding insufficient or inadequate evidence to presumptively associate, among other things, respiratory disorders (such as COPD) with Agent Orange exposure.  See National Academy of Sciences (NAS), Veterans and Agent Orange: Update 2008 (July 2009); see also 59 Fed. Reg. 341 (Jan. 4, 1994); 61 Fed. Reg. 41442 (Aug. 8, 1996); 64 Fed. Reg. 59232 (Nov. 2, 1999); 66 Fed. Reg. 2376 (Jan. 11, 2001); 67 Fed. Reg. 42600 (June 4, 2002); 68 Fed. Reg. 27630 (May 30, 2003); 72 Fed. Reg. 32395 (June 12, 2007); 75 Fed. Reg. 32540 (June 8, 2010).

Additionally, with regard to TB, Dr. Jenkins seems to be under the mistaken impression that the Veteran was exposed to TB while stationed in Vietnam.  As indicated in the Veteran's enlistment examination and self-reported by the Veteran to doctors many times, the Veteran's exposure to TB was pre-service.  The Veteran concedes his mother had active TB prior to his enlistment into the military and, indeed, noted his exposure on his enlistment examination.  There simply is no evidence the Veteran was exposed to TB in Vietnam.  Indeed, Dr. Jenkins does not even mention or otherwise indicate the Veteran's pre-service exposure to TB in rendering the opinion.  For these reasons, the Board finds Dr. Jenkins opinion not probative.  See, e.g. Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (medical opinions based on incomplete or inaccurate factual premise are not probative); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (holding speculative or inclusive medical opinions are not probative).  

In contrast, the Veteran was afforded a VA examination in March 2010 where the examiner reviewed the Veteran's service treatment records, post service records, to include Dr. Jenkins opinion, and the Veteran's lay statements.  Significantly, the examiner noted the exact date of onset of active TB is unknown, but the Veteran had a positive PPD since childhood and his mother had active TB when the Veteran was 16 years old (prior to service).  The examiner further noted the Veteran's military exposure to Agent Orange and serving in artillery, but also noted his post-service occupations, which included road construction, oil fields and lumbar cutting.  He further noted the Veteran's smoking habit, which included two packs a day since the age of 17.  The examiner diagnosed the Veteran with severe COPD and lung scarring secondary to prior active TB.  With regard to etiology, the examiner found the Veteran's TB less likely than not related to his military service, to include the possibility of positive PPD in 1969 because of the Veteran's childhood exposure to TB through his mother.  The examiner further found the Veteran's COPD less likely than not related to his military service because the Veteran first developed symptoms of COPD decades after service.  

The Board finds the March 2010 VA examiner's opinions persuasive.  They are based on a thorough physical examination and a complete review of the claims folder.  

The Board has considered the Veteran's various lay statements, to include the claim that he first had a positive PPD, indicative of TB, in 1969, within one year of separation from the military.  He believes his lung problems began after his return from Vietnam.  

Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).

Lay evidence may also be competent to establish medical etiology or nexus. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009), but see Waters v. Shinseki, 601 F.3d 1274, 1278 (2010) ("VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination).  Specifically, "lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

In this case, however, the Board finds the Veteran's reported time line of symptoms inconsistent and, therefore, not credible.  The Veteran has inconsistently reported his history of exposure to TB and the initial positive PPD test.  During his hearing before the Board he claimed he initially tested positive for PPD in 1969 within one year of separation from the military and was treated with medications for nine months thereafter. 

In contrast, the Veteran indicated on his June 1967 enlistment examination into the military that he lived with someone with active TB.  Similarly, within medical records, the Veteran informed his various physicians that he tested positive for PPD as early as fourth grade and his mother had active TB when he was 16.  Although chest x-rays were negative throughout this time frame, this is in stark contrast to his testimony before the Board that he was initially tested positive for PPD in 1969.  

During his hearing before the Board, while he claims he was treated for 9 months in 1969 for TB, he also claimed his lung symptoms did not actually begin until 1986, nearly two decades after service.  Indeed, in 1997 hospitalization records indicate a "false positive" PPD test.  The medical evidence does not show an actual diagnosis of a respiratory disease until 1997, nearly three decades after service.

In light of the Veteran's inconsistent statements, the Board finds the objective, medical evidence more persuasive.  In short, the most probative and persuasive medical evidence in this case indicates the Veteran's COPD and TB are not related to his military service. 


ORDER

Entitlement to service connection for a pulmonary disorder, including pulmonary tuberculosis (TB) and chronic obstructive pulmonary disease (COPD), to include as due to Agent Orange exposure is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


